DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed September 27, 2021.  Claims 12-14 are canceled.  Claim 1 is amended.  Claims 25-26 are new.  Claims 1-11, 16, 18, 20-21 and 23-26 are pending.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2013/0322077).  
Regarding claim 24, Liu discloses a luminaire head comprising: a thermally conductive metal body (11 or 31) comprising a plate like portion (generally 12 or 32), a 
Liu does not specifically teach that the at least one substrate 22 (again, Examiner designates multiple substrates 22 as the “at least one” substrate; which can be “three or more”) extend over a width that is at least 80% of the width of the plate like portion.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the at least one substrate 22 in Liu extend over a width direction that is at least 80% of the width of the plate like portion in order to achieve the stated objective of providing “three or more” light strips for increased brightness of the luminaire while also achieving the stated objective of providing a “more convenient and more flexible” luminaire that allows the number of light strips to be increased or decreased in both the width and longitudinal direction (see at least paragraphs [0034]-[0036]), and since it has been held that a mere change in size of components or mere duplication of essential of the essential working parts of an invention involves only routine skill in the art (see MPEP 2144.04(IV)(A) and MPEP 2144.04(VI)(B)).  

Allowable Subject Matter
Claims 1-11, 16, 18, 20-21, 23 and 25-26 are allowed.

Response to Arguments
Applicant’s arguments filed September 27, 2021, with respect to the rejection of at least claims 12-14 (now included in independent claim 1) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.  However, Examiner respectfully disagrees with Applicant’s submission that claim 24 is patentably distinguishes over the Liu reference.  As noted in the rejection above, Liu teaches in or more” (emphasis added) substrates 22 can be arranged side by side in width direction.  The claim requires that “the at least one support substrate”, thus Applicant is not claiming that a single substrate or only one substrate extend over a width perpendicular to the longitudinal direction which is at least 80% of the width of the plate like portion, thus the width of the “three or more” substrates 22 is properly interpreted as “at least one support substrate”, and Examiner submits that it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the width of the at least one substrate 22 (i.e. “three or more” substrates 22) extend over at least 80% of the width of the plate like portion in order to achieve the stated objective of providing “three or more” light strips for increased brightness of the luminaire while also achieving the stated objective of providing a “more convenient and more flexible” luminaire that allows the number of light strips to be increased or decreased in both the width and longitudinal direction (see at least paragraphs [0034]-[0036]).  Accordingly, the rejection of claim 24 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875